DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objection to claims 1 and 3 (items A. and B. at par. 1-2 of the 09/08/2020 Office action) is withdrawn in light of applicant’s 12/08/2020 amendments.
The rejection of claim 4 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (at par. 3-4 of the 09/08/2020 Office action), is withdrawn in light of applicant’s 12/08/2020 amendments.
The rejection of claims 1-4 under 35 USC § 103 over MATSUI (JP 2015 101545 A) (at par. 6-12 of the 09/08/2020 Office action), is withdrawn in light of applicant’s 12/08/2020 amendments and applicant’s 12/08/2020 declaration, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claim 4 under 35 USC § 103 over MATSUI, in view of NAKAJIMA (US 2014/0246515 A1) (at par. 13-17 of the 09/08/2020 Office action), is withdrawn in light of applicant’s 12/08/2020 amendments and applicant’s 12/08/2020 declaration, as well as the examiner’s amendment and reasons for allowance, discussed below.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is MATSUI (JP 2015 101545 A, Publ. June 06, 2015; on 09/13/2019 IDS; as evidenced by English Language Translation of JP 2015 101545; hereinafter, “Matsui”; of record).  Matsui is directed to an emulsion aerosol composition.  Matsui, title & abstract.  In this regard, Matsui teaches an exemplary compositions (Matsui, p. 5, ln. 26-47), while Matsui broadly teaches:
4, ln. 46), wherein “the liquefied gas include propane (liquid specific gravity at 20 ° C .: 0.50 g / ml), normal butane (liquid specific gravity at 20 ° C .: 0.58 g / ml), and isobutane (liquid specific gravity at 20 ° C .: 0.56 g). Hydrocarbons having 3 to 5 carbon atoms such as isopentane (liquid specific gravity at 20 ° C .: 0.62 g / ml), normal pentane (liquid specific gravity at 20 ° C .: 0.63 g / ml)” (Matsui, p. 4, ln. 39-41), and “[i]n addition to the liquefied gas, a compressed gas can be contained for the purpose of adjusting the pressure in the container and adjusting the discharge state,” inter alia, “carbon dioxide gas” (Matsui, p. 4, ln. 49-50), which relates to the requirements of independent claim 1 for: 
“a proportion of the liquefied petroleum gas is 45.0 to 73.0 mass %” (as well as par. [0077] of the instant published application, US 2020/0000691 A1), and
“a proportion of the carbon dioxide is 0.1 to 3.5 mass %”;
(ii) an “aqueous stock solution” containing powder components of the composition (Matsui, p. 5, ln. 39-41), which relates to the requirements of independent claim 1 for “water”;
(iii) an alcohol, wherein “[t]he alcohol is an active ingredient solvent that does not dissolve in water, and is used for the purpose of adjusting the state of the discharged product, for example, monohydric alcohols having 2 to 3 carbon atoms such as ethanol, isopropanol, ethylene glycol, propylene glycol, etc. 1,3-butylene glycol, diethylene glycol, dipropylene glycol, glycerin, diglycerin and other divalent polyols,” wherein “[w]hen the alcohol is contained, the content in the aqueous stock solution is preferably 0.1 to 40% by mass, more preferably 0.3 to 30% by mass” (Matsui, p. 3, ln. 49-53), which relates to the requirements of independent claim 1 for “a proportion of the lower alcohol is 4.0 to 12.0 mass %”;
(iv) a surfactant, wherein “[t]he surfactant is used for the purpose of emulsifying the aqueous stock solution and the liquefied gas by dispersing the powder,” inter alia, “POE sorbitan monolaurate” and “polyoxyethylene hydrogenated castor oil,” wherein “[t]he content of the surfactant is preferably 0.1 to 15% by mass, more preferably 0.3 to 10% by mass in the aqueous stock solution” (Matsui, p. 2, ln. 25-36), which relates to the requirements of independent claim 1 for “a proportion of the emulsifier is 0.02 to 1. 2 mass %,” wherein “the emulsifier includes two types of nonionic surfactants having different HLB values, and a mass ratio of the two types of nonionic surfactants is 1:10 to 10:1”;
(v) a powder to adjust specific gravity, wherein “[e]xamples of the powder include silica beads, glass beads, and resin beads. Among these, a hollow structure is preferable from the viewpoint of easy adjustment to the true specific gravity, and hollow silica beads and hollow are particularly preferable from the viewpoint of excellent hydrophilicity” (Matsui, p. 2, ln. 56 to p. 3, ln. 15), which relates to the requirements of independent claim 1 for “an emulsifying aid” (as well as par. [0058] of the instant published application); AND
(vi) a “water-soluble polymer increases the viscosity of the aqueous stock solution, disperses the powder for a long time, keeps the liquefied gas in the discharged material longer, makes it easier to freeze the aqueous stock solution, makes the crackling feel and sound stronger, etc,” wherein “[e]xamples of the water-soluble polymer include cellulose-based 3, ln. 54-62), which relates to the requirements of independent claim 1 for “a thickener” (as well as par. [0066]-[0074] of the instant published application).
However, applicant’s 12/08/2020 37 C.F.R. § 1.132 Declaration (hereinafter, “Declaration”) evidences the criticality of a lower alcohol such as ethanol in the claimed amount of 4-12 mass% versus Matsui with 3 mass%:
6.	Comparative experiments were conducted to compare the aerosol compositions of the invention to the aerosol composition of Matsui.  The experiments were conducted to illustrate the importance of maintaining the amount of the lower alcohol between 4 and 12 mass%.  I also must note that Matsui does not anywhere refer to foam cracking sound, which the aerosol compositions of invention exhibit.
7.	Three (3) separate experiments were conducted: Experiment A, Experiment B, and Comparative Experiment C. See Exhibit A discussing experimental protocols and test results, which summarizes the test and the results in Tables I and II.
8.	Experiments A and B replicated the aerosol compositions of the inventive examples with one exception. The exception being that Experiments A and B contained 4 mass% and 12 mass% ethanol, respectively, to be in line with the range for the lower alcohol found in claim 1. As the Examiner will recognize, inventive examples 1-12 all contained 7% ethanol.  See published us specification, US2020/0000691, paragraph [0124], table 1.
9.	Comparative Experiment C replicated the aerosol composition found in Example 5 of- Matsui described at paragraph [0077] of the English translation obtained from the Japanese Patent Office. (“JPO”).  I· was informed that the Google English translation accompanying the Office Action was difficult to read.  As a result, the JPO English translation was obtained and will be submitted.
10.	Example 5 of Matsui was selected since the aerosol composition of Example 5 appears to be the closest to the inventive aerosol compositions.  However, it is important to note that the amounts listed for example 5 of Matsui are for the liquid concentrate and not for the aerosol composition.  This is why Table II does not list the amounts of liquified petroleum gas and carbon dioxide.  Following Example 5 of Matsui, an aerosol container was filled with 12 grams of liqu~d concentrate (30% by mass), 28 g (70% by mass) of liquefied petroleum, and further filled with carbon dioxide gas at an equilibrium pressure of 0.6 MPa. As a result, the amounts of the components in the tested aerosol is just 30% of the amounts listed in Table II.
11.	In view of the above, the composition of Example 5 contains 3 mass% of ethanol (10 mass% x 0.3 = 3 mass%), which qualifies as the lower alcohol.  [...].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

6-11; and 16/569,781 December 8, 2020 Response, Exhibit A, Tables I & II; which is attached to this Office action), wherein the claimed range of lower alcohol is critical for obtaining the claimed “foam cracking sound” of the instant composition:
13.	Experiment A, Experiment Band Comparative Experiment C were evaluated for foam cracking sound, which is listed as “foam breaking property” in Tables I and II.  The compositions were evaluated using the same methodology used in the examples of the application.  As can be seen from Table l, both Experiment A and Experiment B exhibited a foam breaking property of a “B”.  As explained in the application, a “composition is evaluated as ‘B’ for having certain cracking characteristics when foam is gradually generated in the discharge and a part of the foam formed by the foaming is spontaneously broken with a crackling sound while another part of the foam is not broken”.  See published specification at paragraph [0124].
14.	In contrast, Comparative Experiment C exhibited a foam breaking property of a “C”.  As explained in the application, a “composition is evaluated as ‘C’ for having no cracking characteristics while being formable when the discharge is in a foam state (non-cracking foam)”.  See published specification at paragraph [0124].  Thus, not maintaining the range of 4 mass% to 12 mass% of lower alcohol in the aerosol composition has negative consequences.
15.	I would also like· to point out that the failure of Comparative Experiment C·is in line with Comparative Example 6 in the application.  See published specification at paragraph [0124), Table 2.  In Comparative Example 6, the amount of lower alcohol (i.e., ethanol) was 1 mass%.  The composition of Comparative Example 6 exhibited a foam breaking property of a “D”.  As explained in the application, a “composition is evaluated as ‘D’ for having no cracking characteristics when the discharge is in a sherbet state”.  See published specification at paragraph [0124).  Thus, Comparative Example 6 shows that maintaining at least 4 mass% lower alcohol is an important parameter of the invention.
16.	Comparative Example 5 also shows the importance of not exceeding 12 mass% for the lower alcohol. In Comparative Example 5, the amount of lower alcohol {i.e., ethanol) was 20 mass%.  The composition of Comparative Example 6 exhibited a foam breaking property of a “E”.  As explained in the application, a “composition is evaluated as ‘E’ for having no cracking characteristics when the discharge is neither foamy nor in a sherbet state and is in a liquid state”.  See published specification at paragraph [0124].
(Declaration, par. 13-16; see also par. [0003]-[0007] & [0009]-[0017] of the instant published application describing the desirability of a “form cracking sound” during application of the instant carbon dioxide-containing composition to the skin).  In this regard, it is noted that a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one…would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  See MPEP § 716.02(d)(I), referencing In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  In order to establish unexpected results over a claimed range (where a larger range is found in the prior art), applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  MPEP § 716.02(d)(II), referencing In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Thus, the instant claims are distinguishable from Matsui in terms of a critical range of lower alcohol for a composition with a “foam cracking sound.”









Conclusion
Claims 1-5 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611